Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendments filed 07/06/2022, the application is still pending. Applicant's arguments have been fully considered but they are not persuasive. Therefore a FINAL REJECTION is being administered in view of Osama Nafeth Saleem Alrabadi (US Publication 2018/0343536).
Response to Arguments
2.	Applicant’s arguments are summarized as the following:
A.	Applicant respectfully traverses because the cited reference Alrabadi fails to disclose each and every feature of claim 1. Specifically, claim 1 recites “receiving the hardware request from a requesting initiator peripheral of a plurality of initiator peripherals” and “transmitting a processed signal from the signal processing modules to the requesting initiator peripheral.” The Office Action maps the claimed hardware request to Alrabadi’s traffic data, and the claimed requesting initiator peripheral to data source 208 for some purposes and the data sink 244 for Applicant respectfully disagrees because the cited portions of the reference fail to teach that a processed signal is transmitted to the requesting initiator peripheral that provided the configuration selection in the manner recited.
In response to applicant’s argument A, the examiner notes that Alrabadi discloses transmitting a processed signal form the signal processing modules to the requesting initiator peripheral” as disclosed below in Figure 2; Paragraph [0037 and 0039]. It appears to the examiner that claim language does not make clear the element in which other signals are directed toward, and believes it’s this disconnect in the claim language that does not allow for a more specific examination of the inventive concept. (For example: The claimed is toward configuring a target, however its connection to the other elements are not explicitly disclosed, so while the examiner feels the reference of Alrabadi discloses movement of processed signals toward, what the examiner has equated to the initiator peripheral, there is not indication that the claim limitation should require or demands more than that.)

B.	Alrabadi does not teach either the data source 286 or the data sink 244 sending the traffic data and receiving decoded data. Alrabadi discloses the data source 286 of the user equipment 120 sending the traffic data but does not disclose receiving decoded data. Similarly, Alrabadi discloses the data sink 244 of the access point 110 obtaining decoded data but does not disclose sending traffic data. However, neither the data source 286 nor the data sink 244 of Alrabadi can perform both sending the traffic data and receiving decoded data.
In view of applicant’s argument B, the examiner notes a correction in element number has been made which properly identifies the equated initiator. (See below)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 4-8, 11, 12, and 14-18 are rejected under 35 U.S.C. 102 (a(1)) as being taught by Osama Nafeth Saleem Alrabadi (US Publication 2018/0343536), hereafter Alrabadi.

Regarding claims 1 and 11 Already discloses a method for configuring a target peripheral via a hardware request comprising: 

receiving hardware request (traffic data via various communication services; Paragraph [0002 and 0037]) from a requesting initiator peripheral (data sources 208) of a plurality of initiator peripherals; (Figures 1 and 2)

receiving a configuration selection (modulation scheme) from the requesting initiator peripheral;

selecting a configuration from a plurality of hardware memory locations (via instructions stored in memory) within the target peripheral based at least in part on the configuration selection (determination of modulation scheme); (Paragraph [0009])

configuring one or more signal processing modules (data processors) based at least in part on the configuration (via modulation scheme); (Paragraph [0037])

receiving a signal from an electronic device (user equipment UE); (Figure 2)

processing the signal from the electronic device (UE) with the one or more signal processing modules (RX data processor 242); (Figure 2)

and transmitting a processed signal (via decoded, demodulated, deinterleaved communication) from the signal processing modules (data processor 242) to the requesting initiator peripheral (via controller 230 for further processing). (Figure 2; Paragraph [0037 and 0039])


Claims 2 and 12 are rejected for the reasons set forth hereinabove for claims 1 and 11, and further Alrabadi discloses wherein the configuration (modulation scheme) comprises a base configuration and a device specific configuration (via user-specific data; Paragraph [0034]) corresponding to the requesting initiator peripheral (source). (Figure 7)



Claims 3 and 13 are rejected for the reasons set forth hereinabove for claims 1 and 11, and further discloses wherein the target peripheral is configured to transmit the ready signal to the requesting initiator peripheral only during an active state (via scheduler 234). (Figure 2; Paragraph [0036 and 0040])


Claims 4 and 14 are rejected for the reasons set forth hereinabove for claims 3 and 13, and further discloses wherein the target peripheral is configured to transmit an error signal to the requesting initiator peripheral in response to the hardware request when the target peripheral is in a state (via power saving scheme) other than an idle state. (Paragraph [0082])


Claims 5 and 15 are rejected for the reasons set forth hereinabove for claims 1 and 11 and further Alrabadi discloses, wherein the electronic device (UE) is a sensor (sensors). (Paragraph [0032])



Claims 6 and 16 are rejected for the reasons set forth hereinabove for claims 1 and 11, and further Alrabadi discloses wherein the electronic device (each selected UE) is selected by the target peripheral (sink) from a plurality of electronic devices (UE). (Figures 1 and 2; Paragraph [0032 and 34])



Claims 7 and 17 are rejected for the reasons set forth hereinabove for claims 6 and 16,  and further Alrabadi discloses wherein the target peripheral (sink) is configured to sequence inputs (via RF chain) from the plurality of electronic devices (UE). (Paragraph [0005 and 0044])



Claim 8 is rejected for the reasons set forth hereinabove for claim 1, and further Alrabadi discloses wherein the target peripheral (sink) and plurality of initiator peripherals (source) are components of a microcontroller (general purpose processor via microcontroller). (Paragraph [0106])



Claims 9 and 20 are rejected for the reasons set forth hereinabove for claims 1 and 11, and further discloses further comprising: transmitting a ready signal (scheduling interval) to the requesting initiator peripheral when the signal processing modules are configured and operating (via scheduler 234). (Figure 2; Paragraph [0036 and 0040])




Claims 10 and 19 are rejected for the reasons set forth hereinabove for claims 1 and 11, and further discloses wherein the requesting initiator peripheral is configured to delay latching (scheduling interval) the processed signal until the processed signal is stable and valid (via scheduler 234). (Figure 2; Paragraph [0036 and 0040])



Claim 18 is rejected for the reasons set forth hereinabove for claim 11, and further Alrabadi discloses wherein the target peripheral (sink) is one of a plurality of target peripherals (sinks 272x) within the microcontroller. (Figure 1)

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 10/07/2022Examiner, Art Unit 2181              

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181